Order entered March 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00178-CR

                 TRADAREON JAMEL CHOICE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
                   Trial Court Cause No. F17-75538-X

                                    ORDER

      On the Court’s own motion, we DIRECT the Clerk to REMOVE this case

from submission and oral argument on March 26, 2020.          The case will be

resubmitted with oral argument in due course.

      We DIRECT the Clerk to send a copy of this order via electronic

transmission to the Honorable Jeanine Howard, Presiding Judge, Criminal District

Court No. 6; to counsel Sharita Blacknall; and to the Dallas County District
Attorney. We also DIRECT the Clerk to send a copy of the order to Sharita

Blacknall via certified mail at the address listed for counsel in our records.



                                               /s/   LANA MYERS
                                                     PRESIDING JUSTICE